442 F.2d 1348
UNITED STATES of America, Plaintiff and Appellee,v.Jose Aquiles Lenin SANDEZ-GARCIA, Appellant.
No. 26821.
United States Court of Appeals, Ninth Circuit.
June 8, 1971.

Appeal from the United States District Court for the Southern District of California; A. Andrew Hauk, Judge.
William A. Brockett (argued), Michael H. Walsh, Federal Defenders, San Diego, Cal., for appellant.
Thomas M. Coffin (argued), Charles J. Danning, Asst. U. S. Attys., Robert H. Filsinger, Chief, Crim. Div., Harry D. Steward, U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, BARNES and CHOY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this perjury case is affirmed.


2
We find there was sufficient corroboration and the false testimony was material.


3
The government's comment on the failure of Sandez to take the stand was invited by the defense.


4
The objection to the testimony about a photo spread was not placed on a correct ground, at least not until after the fact and perhaps not at all.